Case: 11-10701       Document: 00511899874         Page: 1     Date Filed: 06/26/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 26, 2012
                                     No. 11-10701
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




HUSSAIN KAREEM,

                                                  Plaintiff-Appellant,

versus

AMERICAN HOME MORTGAGE SERVICING, INC.;
MORTGAGE ELECTRONICS REGISTRATION SYSTEMS INC;
DAVID FRIEDMAN, CEO and Individually;
R. K. ARNOLD, President and CEO,

                                                  Defendants-Appellees.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 3:10-CV-762




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10701     Document: 00511899874    Page: 2   Date Filed: 06/26/2012

                                    No. 11-10701

      Hussain Kareem, proceeding pro se, sued alleging that the defendants
acted improperly in their efforts to collect on his mortgage loan and in their
attempt to foreclose on his property located in Lawrenceville, Georgia. He
asserted violations of the Truth in Lending Act, the Real Estate Settlement
Procedures Act, the Fair Debt Collection Practices Act, civil rights statutes, and
Georgia state law. Kareem appeals a summary judgment.
      We review a summary judgment de novo. Nickell v. Beau View of Biloxi,
L.L.C., 636 F.3d 752, 754 (5th Cir. 2011). Summary judgment is appropriate if
the evidence shows that there is no genuine dispute as to any material fact and
the moving party is entitled to judgment as a matter of law. Id.; FED. R. CIV.
P. 56(a). We view all facts and draw all inferences in the light most favorable to
the party opposing summary judgment. Dillon v. Rogers, 596 F.3d 260, 266 (5th
Cir. 2010).
      Kareem takes issue with the decision that his claim for rescission under
the Truth in Lending Act was brought outside the three-year statute of limita-
tions. See 15 U.S.C. § 1635(f). He contends that under Georgia law, the time for
bringing the claim was longer. Even if we assume that Georgia had the author-
ity to extend limitations for claims under the Truth in Lending Act, the argu-
ment fails. The Georgia statute permits rescission of certain “high-cost home
loans” for up to five years, but Kareem points to no evidence that his loan quali-
fies for that treatment. GA. CODE ANN. § 7-6A-7(e).
      Kareem contends that the defendants violated the Real Estate Settlement
Procedures Act by failing to notify him when there was a change in his loan ser-
vicer. That statute requires a servicer to notify the borrower of an assignment,
sale, or transfer of the servicing of the loan. 12 U.S.C. § 2605(b); see 24 C.F.R.
§ 3500.21(d)(1). Kareem points to no evidence that the defendants failed to
comply with that requirement. Moreover, even if we assume that he did not
receive the notice, he does not explain what actual damages he suffered. See
§ 2605(f)(1); § 3500.21(f)(1)(i).

                                         2
   Case: 11-10701    Document: 00511899874      Page: 3   Date Filed: 06/26/2012

                                  No. 11-10701

      Kareem presses his 42 U.S.C. § 1983 claim against only one of the defen-
dants, R. K. Arnold. The district court rejected the claim on the basis that none
of the defendants was a state actor. Although Kareem contends that Arnold is
a state actor for purposes of § 1983 because he is a licensed attorney, private
attorneys are not official state actors and generally are not subject to suit under
§ 1983. Mills v. Criminal Dist. Court No. 3, 837 F.2d 677, 679 (5th Cir. 1988).
      In support of his state-law claim that the defendants wrongfully attempted
to foreclose on his property, Kareem argues that they made a “false assignment”
and a “reckless advertisement of a public sale” and that they used “robo signers.”
To establish a wrongful foreclosure under Georgia law, a plaintiff must establish
“(1) a legal duty owed to it by the foreclosing party, (2) a breach of that duty,
(3) a causal connection between the breach of that duty and the injury it sus-
tained, and (4) damages.” Canton Plaza, Inc. v. Regions Bank, Inc, 2012 WL
1034465, at *3 (Ga. Ct. App. Mar. 29, 2012). Kareem has put forward nothing
to show that any of the defendants breached a legal duty owed to him or that he
suffered any damages. The foreclosure sale did not take place, and Kareem is
still living in his house. His unsupported assertions are insufficient to raise a
triable issue. See Brown v. City of Hous., Tex., 337 F.3d 539, 541 (5th Cir. 2003).
      In his opening brief, Kareem fails to address the district court’s resolution
of a number of other issues, including the claim under the Fair Debt Collections
Practices Act, the adequacy of the defendants’ responses to his inquiries under
the Real Estate Settlement Procedures Act, civil rights claims against defen-
dants other than Arnold, and various other state-law claims. Those issues are
abandoned, so we do not address them. See Carmona v. Sw. Airlines Co., 536
F.3d 344, 347 n.5 (5th Cir. 2008); Tharling v. City of Port Lavaca, 329 F.3d 422,
430 (5th Cir. 2003). Although we liberally construe pro se briefs, Haines v.
Kerner, 404 U.S. 519, 520 (1972), even they must comply with the rule that
arguments that are not briefed on appeal are abandoned, see Geiger v. Jowers,
404 F.3d 371, 373 n.6 (5th Cir. 2005).

                                         3
   Case: 11-10701    Document: 00511899874      Page: 4   Date Filed: 06/26/2012

                                  No. 11-10701

      Kareem contends that the district court improperly denied his discovery
motions and requests for evidentiary hearings and argues that the court improp-
erly struck some of his submissions. Kareem has not established that any of
those rulings was an abuse of discretion. See Pierce v. Underwood, 487 U.S. 552,
558 n.1 (1988) (case management rulings); McCorvey v. Hill, 385 F.3d 846, 850
(5th Cir. 2004) (denial of evidentiary hearing); Moore v. Willis Indep. Sch. Dist.,
233 F.3d 871, 876 (5th Cir. 2000) (denial of discovery motions).
      Kareem contends that the court erred in denying his motion for judgment
as a matter of law and for a new trial, but he has not made a clear showing that
the court abused its discretion in denying a new trial, see Garriott v. NCsoft
Corp., 661 F.3d 243, 427 (5th Cir. 2011), and he has shown no error in the denial
of judgment as a matter of law, see McBeth v. Carpenter, 565 F.3d 171, 176 (5th
Cir. 2009).
      The judgment is AFFIRMED.




                                        4